Citation Nr: 1217725	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-22 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches, to include as secondary to tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1976 to May 1979.  He served in the United States Army National Guard, presumably on various additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), from July 1986 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) "Tiger Team" in Cleveland, Ohio.  Jurisdiction is retained by the RO in Indianapolis, Indiana.

In March 2009, the Veteran testified regarding this matter at a Decision Review Officer (DRO) hearing.  In April 2010, he testified at a Video Conference hearing before the undersigned.  A transcript of each hearing is of record.

This matter previously was before the Board in July 2010.  The fourth issue on appeal, claimed as depression, anxiety, phobias, and memory loss and developed as a mental condition, was recharacterized as listed above at that time.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental condition, so VA must construe the claim to include currently diagnosed psychiatric conditions in addition to those claimed).  All issues were remanded for additional development.  

The aforementioned directed development fully or at least substantially has been completed.  Accordingly, adjudication on the merits now may proceed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The weight of the evidence does not show that the Veteran's current bilateral hearing loss had its onset in active service, was manifested within the first post-service year, or otherwise is related to active service.

2.  The weight of the evidence does not show that the Veteran's current tinnitus had its onset in active service, was manifested within the first post-service year, or otherwise is related to active service.

3.  The weight of the evidence does not show that the Veteran's current headaches had their onset in active service, otherwise are related to active service, or are proximately caused or aggravated by a service-connected disability.

4.  The weight of the evidence does not show that the Veteran's current acquired psychiatric disorder had its onset in active service, includes a psychosis which was manifested within the first post-service year, otherwise is related to active service, or are proximately caused or aggravated by a service-connected disability.


	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, nor may it be presumed to be related to such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1153, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in active service, nor may it be presumed to be related to such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1153, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  Headaches were not incurred in active service and are not due to a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

4.  An acquired psychiatric disorder was not incurred in active service, cannot be presumed to be related to such service, and is not due to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in September 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in September 2007.  Nothing more was required.  It follows that the August 2007 letter readdressing some notice elements and the July 2008 letter readdressing them all went above and beyond what was necessary.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

VA has obtained the Veteran's service treatment records.  These are comprised of records from facilities, to include the naval hospital, in Quantico, Virginia.  They also include records from a private hospital in Indiana.  Attempts to obtain identified in-service records from a naval hospital in Bethesda, Maryland, were unsuccessful.  They formally were found to be unavailable in October 2009, and the Veteran was informed of this fact as well as of the types of substitute evidence that could be submitted later that month.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. §§ 3.159(c)(2), (e)(1).  

VA treatment records regarding the Veteran also have been obtained by VA.  Further, Social Security Administration (SSA) records have been obtained by VA.  This includes those related to his denial of disability benefits in 2006 and 2007 and, pursuant to the Board's remand, those related to his grant of disability benefits in 2009.  Attempts were made to obtain private treatment records from all identified private treatment providers.  The majority of such records received, whether through these attempts or submission by the Veteran himself, duplicate SSA records.  One provider indeed responded that it had no records because SSA retains them.  Another provider responded that there were no records.  This is not surprising, however, as the Veteran noted the same.  Specifically, he noted that his records from a private hospital had been destroyed, that the hospital had been demolished, and that the hospital built in its place (the identified provider) did not have records regarding him.

Of note is that the Veteran identified a Methodist hospital as an in-service treatment provider.  No attempts were made to obtain records from such a facility.  However, the duty to assist does not attach to these records because the Veteran did not adequately identify them.  See 38 U.S.C.A. § 5103A(b).  It indeed is unclear whether or not the hospital is naval or private, given the conflicting references to Methodist Naval Hospital and Arlington Methodist Hospital that are of record.  

VA audiological examinations were conducted in June 2007 and, in compliance with the Board's remand, in July 2010.  Both examiners, a doctor of audiology and an audiologist respectively, reviewed the Veteran's claims file, interviewed him regarding his pertinent history, and conducted a physical assessment.  Such assessment, as set forth below, could not be completed at the latter examination.  Yet this is attributable solely to the Veteran rather than VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) ("the duty to assist is not always a one-way street.  If a [V]eteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record.).  Both examiners next rendered diagnoses and opined as to whether or not each disorder diagnosed had a service etiology.  While the Board previously noted in its remand that the rationale for the opinion rendered at the June 2007 examination is incomplete and therefore deficient, the rationale for the opinion rendered at the July 2010 examination is thorough.  The VA audiological examinations therefore collectively answer all questions necessary to make the following determinations.  As such, they collectively are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

No VA medical examination or VA medical opinion has been obtained with respect to the issues of headaches and an acquired psychiatric disorder.  In determining whether such medical examination or opinion is necessary under the duty to assist, there are four factors for consideration.  They are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period, (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability, and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that it is unnecessary to provide the Veteran a VA medical examination or to obtain a VA medical opinion regarding his headaches or acquired psychiatric disorder because these factors have not been met.  Discussed below is that, while current diagnoses exist, the Veteran does not contend and the evidence does not show that the diagnosed conditions are related to an event, injury, or disease during service or otherwise are related to his service.  Rather, he contends only that they are related to his tinnitus.  Service connection for tinnitus is denied herein, however.  A VA medical examination or opinion accordingly would not assist in rendering a determination on the Veteran's entitlement to service connection.  See Duenas v. Principi, 18 Vet. App. 512 (2004) (finding no error in not providing a VA medical examination or opinion where there was no reasonable possibility that such could substantiate the claim).

Finally, some discussion of the Veteran's hearings is noteworthy.  It recently was held that the individuals presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified at both the March 2009 DRO hearing and the April 2010 Video Conference hearing.  They were explained in that information was elicited from the Veteran concerning the onset of his bilateral hearing loss, tinnitus, headaches, and acquired psychiatric disorder as well as to the manner each is felt to be related to service.  Given his testimony, the aforementioned attempts to obtain in-service records from a naval hospital in Bethesda, Maryland, and SSA records about the grant of disability benefits in 2009 were obtained.  No other outstanding records were identified.

It is significant that neither the Veteran nor his representative has identified any particular additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Thus, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

As both the duty to notify and the duty to assist have been met, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


	(CONTINUED ON NEXT PAGE)

II.  Service Connection

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 1131.

To establish direct service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Direct service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The absence of documented hearing loss in service thus is not fatal to a service connection claim for such disability.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as an organic disease of the nervous system or a psychosis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

Secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

For VA purposes, impaired hearing is considered a disability when:  (i) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, (2) the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or (iii) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed herein.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

A.  Bilateral Hearing Loss and Tinnitus

The Veteran contends in his claim, numerous other appeals forms and statements, and his hearing testimony that he has bilateral hearing loss and tinnitus as a result of his exposure to loud noise from various gun and artillery fire during active service.  He indicates that the ear protection he was given in-service was insufficient, that he thus experienced both bilateral hearing loss and tinnitus during active service, and that both persisted ever since.  He denies significant post-service noise exposure in his position as a copper repairman, which he held for 12 years, and in his recreational pursuits.  In his support, the Veteran cites the Merck Manual for the proposition that his "head noises" are related to extreme explosions which could only be due to his service.

Weapons repairman is the military occupation reflected on the Veteran's DD-214.

Service treatment records document the following.  The Veteran denied ear trouble and hearing loss upon his entrance into active service in November 1976.  At that time, his hearing pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
Not measured
5
LEFT
20
15
15
Not measured
15

No evidence, to include symptom review or examination complete with hearing pure tone thresholds, is of record with respect to the Veteran's separation from active service in May 1979.  He denied ear trouble and hearing loss upon his entrance into the National Guard in July 1986.  At that time, his hearing pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
10
0
LEFT
5
5
0
10
15

No evidence, to include symptom review or examination complete with hearing pure tone thresholds, is of record with respect to the Veteran's separation from National Guard service in July 1987.  

SSA records/private treatment records reveal that the Veteran was diagnosed with bilateral presbycusis in July 2006.  This condition was noted "likely to be partially service related."  

September 2006 SSA records/private treatment records include two instances in which the Veteran's hearing was measured.  Hearing pure tone thresholds were presented in each in graphical rather than numerical form.  The Board may engage in graphical to numerical interpretation if it feels it has the expertise to do so.  Savage v. Shinseki, 24 Vet. App. 259 (2011); see also Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that the Court cannot engage in graphical to numerical interpretation because it involves fact finding but that the Board, as fact finder, can).  In this case, such interpretation is not simple enough to be undertaken by the Board.  Delaying adjudication until someone who could undertake it, however, is unnecessary because doing so would not alter the determination herein.  Savage, 24 Vet. App. at 259 (VA must seek clarification of private medical evidence or explain why such clarification is not needed in order to fulfill the duty to assist).  The discussion below indeed reveals that this case does not turn upon the existence of hearing loss arising to the level of a disability but rather turns upon whether or not there is a nexus to service.  Speech discrimination testing was performed, but in neither instance was the Maryland CNC test used.  Moderate sensorineural hearing loss in the right ear and moderately severe sensorineural hearing loss in the left ear was diagnosed.

Also in September 2006, the Veteran's wife at the time indicated that she met the Veteran in 1979 and is a nurse.  She additionally indicated that he experienced hearing loss and ringing in his ears "in the beginning after his ... discharge" from active service.

VA treatment records contain diagnoses of hearing loss and tinnitus beginning in April 2007.

At the June 2007 VA audiological examination, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
35
35
45
50
LEFT
30
35
40
65
70

Speech recognition scores on the Maryland CNC word list test were 100 percent for the right ear and 96 percent for the left ear.  These results were noted to be in good agreement and to signify right ear normal sloping to severe sensorineural hearing loss and left ear mild sloping to severe sensorineural hearing loss.  Bilateral sensorineural hearing loss was diagnosed by the examiner.  

The examiner then opined that the issue of whether or not the Veteran's bilateral hearing loss and tinnitus are attributable to in-service acoustic trauma could not be resolve without resort to speculation.  This opinion was found deficient in the Board's July 2010 remand, as noted above.  Of note, however, is the examiner's determination that the examination results are inconsistent with one of the September 2006 private results (the other was not then of record) and that these private results are more consistent with a non-organic component to bilateral hearing loss.

A December 2008 VA treatment record characterized the Veteran's hearing loss as severe.  Additional records dated that same month show that upon appearing for measurement of his hearing, he became irate and walked out.

The Veteran's wife at the time indicated in a February 2009 statement that she met him in 1979 prior to his discharge from active service.  She reiterated that he experienced ringing in his ears since before his discharge from active service.  

The Veteran's mother and sister each indicated in statements dated in February or March 2009 that he has experienced ringing in his ears since his active service.  The Veteran's sister additionally indicated that he has experienced hearing problems since his active service.

At the July 2010 VA audiological examination, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
25
15
35
55

Pure tone thresholds for with respect to the left ear and speech recognition scores on the Maryland CNC word list test for both ears were reported as 1 due to time constraints.  The examiner noted in this regard that despite spending over an hour with the Veteran, results were too inconsistent to report.  The examiner next found that the June 2007 VA examination results were consistent.  Finally, the examiner rendered opinions on whether or not there is a nexus to service.  It was determined that the Veteran's bilateral hearing loss as well as his tinnitus is less likely as not cause by noise exposure during service.  The examiner indeed indicated that it was apparent that bilateral hearing loss occurred after service.  

It was noted in this regard that there was normal hearing in November 1976 and July 1986, and that there was no significant threshold shift between these dates, and thus that acoustic trauma/noise-induced involvement is not supported.  Similarly noted was that the significant improvement between the September 2006 private test result considered at the previous examination and the results from that examination is not consistent with noise-induced involvement.  Finally, it was noted that presbycusis is not considered to be associated with acoustic trauma/noise-induced involvement and that the bilateral hearing loss could contribute to the tinnitus.  

Given the above, the Board finds that service connection for bilateral hearing loss and for tinnitus is not warranted.  All necessary requirements establishing entitlement to this benefit are not met for either.  

It is undisputed that the Veteran currently has bilateral hearing loss and tinnitus.  Numerous diagnoses of hearing loss are of record.  Auditory thresholds from the VA examinations confirm that this hearing loss arises to the level of a disability for VA purposes.  See 38 C.F.R. § 3.385.  One explicit diagnosis of tinnitus is of record.  Such a diagnosis additionally is implicit given that the examiners who conducted the VA examinations opined as to the etiology of tinnitus.  Further, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Tinnitus is a disability which laypersons are competent to identify.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran is a layperson because there is no indication that he possesses medical knowledge, expertise, or training.  He indicates that he has tinnitus.

It also is undisputed that the Veteran was exposed to significant noise during service.  Due consideration shall be given to the places, types, and circumstances of a Veteran's service.  38 U.S.C.A. § 1154(a).  Here, the Veteran was a weapons repairman during active service.  

Service treatment records dated during the Veteran's active service are silent with respect to complaints of/treatment for or diagnoses of any audiological problems, however.  There is no evidence of any such problems by May 1980.  An organic disease of the nervous system severe enough to at least be compensable within one year of the Veteran's separation from active service thus is not found.  In fact, the first post-service evidence of either hearing loss or tinnitus was not until July 2006.  Such evidence was not until over 27 years following separation from active service in May 1979, in other words.  Continuity of symptoms accordingly is not established by the evidence.  

Nevertheless, the Veteran, his mother, and his sister, assert continuity of hearing loss and tinnitus symptoms since service.  Lay evidence is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr, 21 Vet. App. at 307.  Lay evidence concerning continuity of symptoms after service, if credible, indeed is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board finds that the lay evidence from the Veteran, his mother, and his sister of continued symptomatology since active service, while competent since it concerns symptoms that come to the Veteran through his senses and symptoms that are observable to his family members (at least with respect to hearing loss and tinnitus as it interferes with the ability to hear), is not credible.  In addition to the lack of supportive evidence of record as set forth above, this lay evidence is inconsistent with the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may consider consistency with other evidence).  It conflicts with the history the Veteran provided upon his entrance into the National Guard in July 1986 over 7 years after completing active service.  He denied hearing loss in specific and ear trouble in general, which would include tinnitus, at that time.  His hearing further was measured as normal.  See Hensley, 5 Vet. App. at 157 (normal hearing is from 0 to 20 decibels).  

Additionally, emphasis is placed on the lengthy 27 year gap between the Veteran's separation from active service and the first post-service documentation of hearing loss or tinnitus.  The passage of many years between separation from active service and documentation of a claimed disability is a factor that tends to weigh against service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The significance of the fact that the Veteran first filed his claim for service connection in July 2006, also just over 27 years after his separation from active service, similarly cannot be ignored.  Shaw v. Principi, 3. Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

Of further note is that the undersigned found the Veteran's hearing testimony to be insincere.  His response to questions came across as rehearsed and contrived.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the [V]eteran's sworn testimony is a function for the Board in the first instance").  Finally, and while not dispositive, it is noted that the Veteran is self-interested whereas his other family members are interested in the determinations made herein because there is the potential of financial gain for him.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1999) (although a Veteran's statements must be taken into account, self-interest in making such statements may be considered). 

For each of the above reasons, the lay evidence of the Veteran, his wife, and his sister concerning continuity of symptoms is without probative value.  Acknowledgement is given to the fact that, even putting aside continuity of symptoms, the Veteran believes his current bilateral hearing loss and tinnitus are related to his active service.  Such a belief sometimes suffices to establish such a relationship.  See Davidson v. Shinseki, 581 F.3d at 1313.  It indeed is error to suggest that such lay evidence can never be sufficient to satisfy the requirement that there be a nexus between service and a claimed condition.  See Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

The question of a service nexus in this case is medical in nature, however, especially in light of the complexities of the ear, the numerous potential causes of hearing loss, and the number of years that have passed since service.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer it.  See Jones v. West, 12 Vet. App. 460 (1999).  It follows that, as a layperson without such knowledge, training, and/or experience, the Veteran is not competent to render an opinion that there exists a relationship between his active service and his current bilateral hearing loss and tinnitus.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As discussed above, the VA examinations collectively are adequate.  It is reiterated that both included a review of the claims file and interview of the Veteran.  Both examiners thus considered the lay assertions of continued hearing loss and tinnitus symptoms since service and the lack of supportive evidence in this regard.  The June 2007 examiner, while ultimately concluding that opinions concerning service nexus could not be rendered without resort to mere speculation, did note that the evidence of record was more consistent with non-organic bilateral hearing loss.  The July 2010 examiner similarly concluded that acoustic trauma/noise-induced involvement was not indicated by the evidence for either bilateral hearing loss or tinnitus.  

Reference additionally was made by the July 2010 examiner to the fact that presbycusis had been diagnosed.  Presbycusis is a "lessening of hearing acuteness resulting from degenerative changes in the ear that occur especially in old age [] and diabetes."  Godfrey v. Brown, 8 Vet. App. 113, 120-21 (1995); see also Dorland's Illustrated Medical Dictionary 1534 (31st ed. 2007) (defining presbycusis as "a progressive, bilaterally symmetric sensorineural hearing loss occurring with age").  Finally, the correlation between bilateral hearing loss and tinnitus in that the hearing loss often contributes to the tinnitus was noted.  Tinnitus indeed may occur as a symptom of nearly all ear disorders, including sensorineural or noise-induced hearing loss, and "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  Merck Manual, Sec. 7, Ch. 82 and Ch. 85.  

Acknowledgement is given to the fact that the physician who diagnosed presbycusis additionally found it "likely to be partially service related."  Yet this opinion does not arise to the level of at least as likely as not required to establish service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bostain v. West, 11 Vet. App. 124 (1998) (collectively holding that language such as "it is possible," "it is within the realm of medical possibility," "could not rule out," "could have been," "may or may not," "may have," and similar generic statements insufficient).  Even if it did arise to this level, more probative value is assigned to the opinions of the VA examiners rather than this physician's opinion.  

A medical opinion is diminished where is based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993). It is clear that this physician learned of the Veteran's asserted continued symptoms by interviewing him, but there is no indication that this physician reviewed the Veteran's service treatment records or any other medical evidence.  This does not necessarily negate probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Indeed, an opinion may not be rejected simply because it is based only on the Veteran's statements, unless the these statements also are rejected.  See Kowalski, 19 Vet. App. at 171 (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992)); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) (there is no obligation to accept an opinion based solely on the Veteran's stated history).  The Board has determined here that the Veteran is not credible regarding continuity of symptoms.  The physicians' opinion presumably is based on the Veteran's assertion of such given that no rationale was provided and no other rationale is evident.  It follows that the opinion is not credible.

Next, acknowledgement is given to the statements of the Veteran's wife at the time that there is a continuity of symptomatology nexus between his active service and his current bilateral hearing loss and tinnitus.  Unlike the Veteran, his mother, and his sister, the Veteran's wife has medical training, knowledge, and experience because she is a nurse.  More probative value is assigned to the VA examiners' opinions, however.  These examiners specialize in ear problems, as set forth above.  In contrast, no specialty was identified for the Veteran's wife.  She additionally is a nurse with less medical expertise than the examiners who are physicians.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (an individual's knowledge and skill in analyzing the medical data is a factor in evaluating the probative value of medical statements).  Like with the statements of the Veteran, his mother, and his sister, the statements of the Veteran's wife further are inconsistent with the other evidence of record.  It also similarly is noted that the Veteran's wife was self-interested when she made her statements (they are divorced now) because of the potential for him, and thus, her to gain financially from a favorable determination.  

Acknowledgement finally is given to the Veteran's citation to the Merck Manual.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality."  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998); Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, the Merck Manual was not used in support of an opinion by a medical professional but rather simply referenced by the Veteran.  It is general in nature since it does not specifically relate to the facts and circumstances as they concern him.  Thus, it is of extremely limited usefulness.  

In sum, the preponderance of the evidence is against service connection for bilateral hearing loss and for tinnitus under all applicable theories of entitlement.  The benefit of the doubt rule therefore is inapplicable, and these benefits are denied.
	

B.  Headaches and an Acquired Psychiatric Disorder

The Veteran contends in his claim, numerous other appeals forms and statements, and his hearing testimony that he has headaches and an acquired psychiatric disorder as a result of his tinnitus.  He denies having experienced either during service, rather indicating that they began just over a decade post-service.

Service treatment records document the following.  The Veteran denied frequent or severe headache, depression or excessive worry, nervous trouble of any sort, loss of memory or amnesia, and frequent trouble sleeping upon his entrance into active service in November 1976.  At that time, his head was found to be normal upon examination.  He also was found to be psychiatrically normal.  The Veteran complained of a frontal headache in December 1976.  Questionable tension headache was diagnosed.  No evidence, to include symptom review or examination, is of record with respect to his separation from active service in May 1979.  The Veteran denied frequent or severe headache, depression or excessive worry, nervous trouble of any sort, loss of memory or amnesia, and frequent trouble sleeping upon his entrance into the National Guard in July 1986.  At that time, his head was found to be normal upon examination.  He also was found to be psychiatrically normal.  No evidence, to include symptom review or examination, is of record with respect to his separation from National Guard service in July 1987.

SSA records/private treatment records reveal that the Veteran was diagnosed with "headaches apparently tension type" in July 2006.  

In a September 2006 statement, the Veteran's wife at the time indicated that his embarrassment over his audiological problems caused him to skip social events which in turn caused depression.

Also in September 2006, a private treatment record includes the Veteran's report of migraine headaches and of tinnitus keeping him awake.


A VA treatment record dated in December 2008 contains the Veteran's report that he has headaches due to lack of sleep from his tinnitus.

VA treatment records contain diagnoses of chronic headache and depression beginning on an unspecified date.

Based on the above, the Board finds that service connection for headaches and for an acquired psychiatric disorder is not warranted.  All necessary requirements establishing entitlement to this benefit are not met for either.  

It is undisputed that the Veteran currently has headaches and an acquired psychiatric disorder.  Numerous diagnoses regarding headaches are of record.  One diagnosis of an acquired psychiatric disorder, depression, is of record.

Service treatment records reflect one headache early during active service.  However, no additional in-service headaches were reflected.  Service treatment records dated during the Veteran's active service are completely silent with respect to complaints of/treatment for or diagnoses of any psychiatric problem.  Chronicity accordingly is not found.  The Veteran has provided no argument to the contrary.

There is no evidence of any psychiatric problems, to include a psychosis, by May 1980.  See 38 C.F.R. § 3.384; see also 38 C.F.R. § 4.130, Diagnostic Codes 9201-9211 (defining psychosis specifically to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder).  A psychosis severe enough to at least be compensable within one year of the Veteran's separation from active service thus is not found.  

In fact, the first post-service evidence of headaches or of an acquired psychiatric disorder was not until approximately July 2006.  Such evidence was not until over 27 years following separation from active service in May 1979, in other words.  Continuity of symptoms accordingly is not established by the evidence.  As the Veteran recounts continuity of symptoms beginning over a decade post-service, he does not assert continuity of symptoms since service.  Neither does his wife.

There additionally is no indication of a nexus between the Veteran's current headaches or acquired psychiatric disorder and his service.  Neither he nor his wife contends this is so.  No opinions confirming this is so are of record.

Finally, it is reiterated that service connection for tinnitus is denied herein.  It follows that secondary service connection cannot be established regardless of whether or not the Veteran's tinnitus proximately caused or aggravated his current headaches and current acquired psychiatric disorder.  No other disability, whether service-connected or nonservice-connected, has been asserted to have proximately caused or aggravated his current headaches and acquired psychiatric disorder.

The preponderance of the evidence, in sum, is against service connection for headaches and for an acquired psychiatric disorder under all applicable theories of entitlement.  The benefit of the doubt rule therefore is inapplicable, and these benefits are denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for headaches is denied.

Service connection for an acquired psychiatric disorder is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


